Judge Cammack
Affirming.
'This is an appeal from a judgment of the Oldham Circuit Court denying Charlie Burch a writ of habeas corpus.
Burch is now serving a life sentence upon a conviction on an indictment for murder in the Bell Circuit Court. In the case of Burch v. Whaley, 311 Ky. 53, 223 S. W. 2d 355, we dismissed Burch’s petition for a writ of habeas corpus in this Court because we have appellate jurisdiction only in such an action. Previous to that ruling the United States Circuit Court of Appeals for the 6th Circuit affirmed the judgment of the United States District Court for the Western District of Kenucky dismissing Burch’s petition for a writ of habeas corpus. Burch v. Kieren, Warden, 174 F. 2d 324. The per curam opinion shows that this action was taken because “he has not exhausted the remedies provided for his relief *821by the laws of that State, and that no reversible error appears upon the record.” On June 20, 1949, the United States Supreme Court denied certiorari. Burch v. Kieren, Warden, 337 U. S. 946, 69 S. Ct. 1503.
Insofar as we aré able to ascertain from the record, it appears that Burch was represented by competent counsel at his trial in Bell County, in 1945. He did not file a motion and grounds for a new trial, nor did he appeal to this Court. Furthermore, no application was ever made for a writ of coram nobis. However, that question is not before us at present. No error in the trial in the Bell Circuit Court has been brought to our attention which would indicate that the judgment of conviction was void. Therefore, the lower court properly denied the writ of habeas corpus. Sharpe v. Commonwealth, 292 Ky. 86, 165 S. W. 2d 993.
Judgment affirmed.